Citation Nr: 1444292	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-44 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1940 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that, while the Veteran requested a Decision Review Officer hearing in his substantive appeal, he later withdrew this request in a signed hearing confirmation form.  As such, the Board may proceed to a decision on the Veteran's claims.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim as well as a corresponding Veterans Benefits Management System file.  A review of the documents in the Virtual VA file reveals that there are VA medical records dated from February 2008 to October 2009.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been submitted in order to reopen the Veteran's claims for an acquired psychiatric disorder and a left leg disorder and the merits of the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in a March 2008 rating decision.  The Veteran was informed of that decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final March 2008 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

	
CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the March 2008 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
 
	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first submitted a claim for service connection for bilateral hearing loss in October 1983, which was denied by the RO in an October 1984 rating decision.  In that decision, the RO cited the Veteran's normal hearing upon discharge from service and the lack of evidence of continuity since service.  

The Veteran then filed an application to reopen the claim for service connection for bilateral hearing loss in July 1985 and October 1988.  The RO denied the Veteran's application in November 1988, noting that there was insufficient evidence to reopen the claim.  

The Veteran again attempted to reopen his hearing loss claim in April 1990, but was again denied by the RO in January 1991 and January 1992.  In both rating decisions, the RO stated that the claim was denied due to a lack of evidence of treatment.  

The Veteran then appealed the January 1992 rating decision to the Board.  It appears that the Board first remanded the Veteran's claim for further development in September 1994 and then denied reopening the claim in October 1997 because new and material evidence was not submitted.  The Veteran appealed the October 1997 decision to the United States Court of Appeals for Veterans Claims (Court), which dismissed the appeal in 1988 due to a lack of jurisdiction.  

The Veteran subsequently filed another claim for service connection for bilateral hearing loss, which was denied by the RO in a March 2008 rating decision.  In that decision, the RO found that the Veteran had not submitted new and material evidence in support of his claim.  The Veteran was notified of the March 2008 rating decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  The Board notes that the Veteran did submit a request for copies of various documents in his claims file in July 2008.  In that form, the Veteran indicated that the purpose of his request was "to re-open claim for benefits."  The Board finds that this statement was not a new claim to re-open nor a notice of disagreement with the March 2008 decision, as the Veteran did not address a specific disorder or express his dissatisfaction and disagreement with the March 2008 adjudicative determination in his statement, which could reasonably be construed as a disagreement with the determination.  38 C.F.R. § 20.201.  Therefore, the Board finds that the March 2008 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in August 2009.  During the course of his appeal, the Veteran submitted an October 2009 notice of disagreement letter, wherein he stated that his bilateral hearing loss was due to loud, continuous noise due to artillery and infantry in the front lines.  The Veteran had not provided such a statement in connection with his prior claims.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

The evidence of record appears to indicate that the Veteran is receiving Social Security Administration (SSA) disability benefits.  These records should be obtained and associated with the claims file.  

Additionally, it is unclear whether all VA medical records are associated with the claims.  As such, any and all medical records from any VA medical facility dated from January 2000 to the present should be associated with the claims file.  

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, left leg disorder, and acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file, to include any VA medical records dated from January 2000 to the present.
 
2.  The AOJ should request a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has bilateral hearing loss that is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


